Motion by petitioner-respondent to direct appellant to pay $500 to her for counsel fees upon the appeal from an order of filiation, denied without prejudice to an application to the Family Court under section 536 of the Family Court Act for such relief (cf. Bartsch v. Seneca, 22 A D 2d 773). In our opinion, the statute empowers the Family Court to grant an allowance of counsel fees to be incurred by the mother in defending against an appeal taken from an order of filiation (Matter of Giacoman v. Boer, 23 A D 2d 737). (See Matter of Jaeger v. Scherer, 24 A D 2d 878.) Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.